Citation Nr: 0329207	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-17 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury to both feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John W. Kim, Law Clerk


INTRODUCTION

The veteran had active military service from December 1942 to 
November 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision by the RO which denied the claim of service 
connection for cold injury to both feet.  


REMAND

The veteran and his representative claim that he incurred a 
cold injury to both feet during his combat service in World 
War II.  The record tends to show that the veteran engaged in 
combat as service records show that he was awarded the Purple 
Heart medal.  As a combat veteran, his allegation of 
sustaining a cold injury to both feet in service is accepted 
as credible.  38 U.S.C.A. § 1154(b) (West 1991); Collette v. 
Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  

The Board observes that the record is inconclusive as to 
whether the veteran currently has any residuals of the in-
service cold injury to both feet.  The veteran contends that 
during his service in World War II he suffered freezing of 
both feet and that his large toenails dropped off when he had 
frostbite.  He states that he has aching, numbness, swelling, 
and tingling sensations in his feet.  A November 2001 medical 
report states that the veteran has a history of bilateral 
trench feet.  The report also states that there is some 
hypesthesia over the toes of the left foot and that both 
forefeet are somewhat cooler.  A July 2002 medical report 
states that the veteran has a history of a bilateral flatfoot 
condition with pain on walking.  However, the same report 
later states that the veteran has a history of frostbite with 
discomfort only when walking.  The report also states that 
there is some coolness of the skin temperature of the feet 
and a slight discoloration of the large toenails suggesting 
possible residuals of onychomycosis.  Since the record is not 
clear as to whether the veteran currently has residuals of a 
cold injury of the feet which are related to service, he 
should be afforded a VA examination to include an opinion.  
In this regard, although the Board finds that the veteran 
suffered a cold injury in service, medical evidence is still 
needed to show that he has current residuals of the cold 
injury to the feet in service.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Ask the veteran to identify, by name, 
address, and approximate (beginning and 
ending) dates, all health care providers 
who have treated him for cold injury to 
both feet since his discharge from active 
military service in 1945 to the present 
date.  Obtain records from each health 
care provider the veteran identifies.

2.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
existence and etiology of any current 
residuals of a cold feet injury/frostbite 
of the feet.  The claims folder should be 
made available for review by the examiner 
in conjunction with this examination.  
All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  In 
addition, based upon the examination 
results and review of the veteran's 
pertinent medical history, the examiner 
should provide the following opinions: 

a.  Has the veteran developed any 
disability of the feet?  If so, 
specify the diagnosis or diagnoses. 

b.  With respect to each currently 
present foot disorder, as to whether 
it is at least as likely as not that 
the disorder originated in service 
or is otherwise etiologically 
related to any incident of service, 
to include a cold injury/frostbite 
of both feet.  

c.  Specify whether the pain in the 
veteran's feet is due to his 
flatfoot condition, or whether it is 
a residual of a cold 
injury/frostbite.

The report of the examination should 
include the complete rationale for all 
opinions expressed.  

3.  The veteran should be advised that 
where entitlement to a benefit cannot be 
established or confirmed without a 
current VA examination or re-examination 
and a claimant, without good cause, fails 
to report for such examination, an 
original compensation claim shall be 
considered on the basis of the evidence 
of record.  



4.  The RO should send the veteran a 
letter that meets all VCAA notice 
obligations in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

5.  If the benefit sought on appeal is 
not granted, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



